UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
VERNON NORMAN EARLE,                   )
                                       )
            Petitioner,                )
                                       )
      v.                               )       Civil Action No. 10-0797 (PLF)
                                       )
UNITED STATES OF AMERICA,              )
                                       )
            Respondent.                )
______________________________________ )


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on Order from the United States Court of Appeals

for the District of Columbia Circuit, directing prompt notification of this Court's "issuance of

either a certificate of appealability or statement why a certificate should not issue." Order, No.

13-5314 (Oct. 21, 2013). A certificate of appealability (“COA”) may issue only if the petitioner

“has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253 (c)(2).

A "substantial showing" includes "showing that reasonable jurists could debate whether . . . the

petition should have been resolved in a different manner or that the issues presented were

'adequate to deserve encouragement to proceed further.’ ” Slack v. McDaniel, 529 U.S. 473,

483-84 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). If the certificate is

granted, the court must specify which issues raise a substantial showing. United States v.

Weaver, 195 F.3d 52, 53 (D.C. Cir. 1999).

               When, as here, a habeas petition is denied “on procedural grounds without

reaching the prisoner's underlying constitutional claim, a COA should issue [if] jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional
right and [if] jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack, 529 U.S. at 484. On the other hand, the Supreme Court has

instructed that “[w]here a plain procedural bar is present and the district court is correct to invoke

it to dispose of the case, a reasonable jurist could not conclude either that the district court erred

in dismissing the petition or that the petitioner should be allowed to proceed further. In such a

circumstance, no appeal would be warranted.” Id.

               For the reasons stated in the memorandum opinion accompanying the dismissal

order from which petitioner appeals, the Court finds no reasonably debatable question

surrounding its application of the independent and adequate state ground doctrine to resolve this

case. It therefore concludes that a COA is unwarranted. Accordingly, it is hereby

               ORDERED that a certificate of appealability shall not issue; and it is

               FURTHER ORDERED that the Clerk of this Court shall transmit a copy of this

Memorandum Opinion and Order to the Clerk of the United States Court of Appeals for the

District of Columbia Circuit.

               SO ORDERED.



                                                       /s/_______________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: October 24, 2013




                                                   2